Citation Nr: 1215707	
Decision Date: 05/02/12    Archive Date: 05/10/12

DOCKET NO.  08-25 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1. Whether a timely substantive appeal was filed regarding a January 2007 rating decision awarding service connection for sleep apnea and assigning an initial noncompensable evaluation.

2. Entitlement to service connection for a bilateral hip disorder, to include as secondary to service-connected disabilities.

3. Entitlement to an increased initial evaluation for degenerative disc disease (DDD) of the cervical spine, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Christopher Murray, Counsel


INTRODUCTION

The Veteran had active military service from July 1977 to July 1980 and from December 1985 to December 2005.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

The issue of entitlement to service connection for a bilateral hip disorder and entitlement to an increased initial evaluation for DDD of the cervical spine are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran did not file a substantive appeal within one year of the date on which the January 2007 rating decision was mailed to him or within sixty days from July 7, 2009, the date which the statement of the case was mailed to him.


CONCLUSION OF LAW

The requirements for a timely substantive appeal from the January 2007 rating decision assigning an initial noncompensable evaluation for sleep apnea have not been met.  38 U.S.C.A. §§ 7105, 7108 (West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.302 (2011).

REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The provisions of 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) are not applicable in the instant case.  These provisions impose obligations on VA in terms of its duty to notify and assist claimants; however, it does not affect matters on appeal when the issue is limited to statutory interpretation.  See Mason v. Principi, 16 Vet. App. 129 (2002); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); see also VAOPGCREC 2-2004 (2004) (holding that VCAA notice was not required where evidence could not establish entitlement to the benefit claimed).  As discussed in more detail below, the essential facts in this case are not in dispute and the outcome of this appeal rests on the interpretation and application of the relevant law.  As such, VA's duties to notify and assist do not apply.  Id. 

Analysis

Appellant review of an RO decision is initiated by a notice of disagreement and completed by a substantive appeal after a statement of the case is furnished.  38 U.S.C.A. § 7105(a); 38 C.F.R. § 20.200.

After the statement of the case is provided to the appellant, he must file a formal appeal within sixty days from the date the statement of the case is mailed, or within the remainder of the one-year period from the date the notification of the RO decision was mailed, whichever period ends later.  38 U.S.C.A. § 7105(d)(3); 38 C.F.R. § 20.202(b); see also Rowell v. Principi, 4 Vet. App. 9, 17 (1993) (where a claimant did not perfect an appeal by filing a timely substantive appeal, the RO rating decision became final).  By regulation, this substantive appeal must consist of either "a properly completed VA Form 9...or correspondence containing the necessary information."  Cuevas v. Principi, 3 Vet. App. 542, 546 (1992); 38 C.F.R. § 20.202.

The formality of perfecting an appeal is part of a clear and unambiguous statutory and regulatory scheme which requires the filing of both a notice of disagreement and a substantive appeal.  See Roy v. Brown, 5 Vet. App. 554 (1993).  The formal appeal permits the appellant to consider the reasons for an adverse RO decision, as explained in the statement of the case, and to formulate and present specific arguments relating to errors of fact or law made by the RO.  38 C.F.R. § 7105(d)(3); See also Roy, supra.

In a January 2007 rating decision the RO denied the appellant's claim of service connection for a bilateral hip disorder and awarded an initial 10 percent evaluation for degenerative disc disease of the cervical spine and an initial noncompensable evaluation for sleep apnea.  The appellant was sent notice of this decision on January 30, 2007, and his NOD was received on March 29, 2007.  On July 30, 2008, the appellant was mailed a rating decision increasing to 50 percent the evaluation for sleep apnea.  A statement of the case (SOC) was also issued on this date with respect to the remaining two issues; an initial increased initial evaluation for sleep apnea was not included in the July 2008 SOC.  An August 2008 substantive appeal (VA Form 9) perfected the appeal as to only the issues listed on the July 2008 SOC.  A supplemental statement of the case (SSOC) was issued on July 7, 2009, which, for the first time, listed an increased evaluation for sleep apnea as an issue on appeal.  Notice included with the July 2009 SSOC informed the Veteran of the requirement to perfect his appeal by filing a substantive appeal.  

There is no evidence of record to indicate the appellant submitted a substantive appeal with respect to an increased initial evaluation for sleep apnea within the required time period.  The Board informed the Veteran of this jurisdictional defect and the potential for dismissal of his claim by letter dated February 2012.  The Veteran responded in February 2012 that he had no additional evidence and/or argument to submit.  Furthermore, there is no indication within the record to suggest VA has waived the requirement that a timely substantive appeal be submitted.  See generally Percy v. Shinseki, 23 Vet. App. 37 (2009).  Consequently, the January 2007 rating decision became final with respect to the issue of an increased initial evaluation for sleep apnea when the appellant did not complete his appeal within the prescribed time, and the appeal must be dismissed as a matter of law.  38 C.F.R. § 20.1103; see also Sabonis v. Brown, 6 Vet. App. 426 (1994).

ORDER

A timely substantive appeal was not received to complete an appeal of a January 2007 rating decision awarded an initial noncompensable evaluation for sleep apnea; the appeal is dismissed.


REMAND

The Veteran asserts entitlement to service connection for a bilateral hip disorder, both on a direct basis as well as secondary to his service-connected disabilities, specifically the service-connected degenerative disc disease of the lumbar spine.  In addition, he asserts an initial evaluation greater than 10 percent is warranted for degenerative disc disease of the cervical spine (neck).  For the reasons discussed below, the Board finds additional develop is required prior to adjudication of these issues.

With respect to service connection for a bilateral hip disorder, the Veteran was provided a VA examination in August 2006, at which, based on x-ray testing at the time, the Veteran's hips were found to be clinically normal.  However, in a November 2008 statement, Dr. J.P., a private physician, noted the Veteran suffers from decreased range of motion of the hips "secondary to worsening degenerative joint disease."  Based on Dr. J.P.'s statement, it is unclear whether the Veteran suffers from degenerative joint disease, or any other chronic disorder, of the bilateral hips.  As such, a VA examination is necessary to determine whether the Veteran suffers a chronic bilateral hip disorder and, if so, whether such disorder is etiologically related to his active service or service-connected disabilities.

With respect to the Veteran's increased initial rating claim, the Veteran was last provided a VA examination to determine the severity of this condition in August 2006.  In his November 2008 statement, Dr. J.P. noted the Veteran's range of motion "is slowly getting worse."  As such, a new VA examination is warranted.  See 38 C.F.R. § 3.159 (2011); see also VAOPGCPREC 11-95 (1995) (a new examination is appropriate when there is an assertion of an increase in severity since the last examination); Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (holding that VA's statutory duty to assist includes a thorough and contemporaneous medical examination).

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he provide information as to all medical care providers who have treated him for his claimed bilateral hip and cervical spine disorders since January 2006.  Upon receipt of the requested information and appropriate releases, all relevant treatment records identified by the Veteran should then be obtained.

2. After completion of the foregoing, schedule the Veteran for a VA examination to determine the nature and etiology of any bilateral hip disorder.  The claims file, including this remand, must be made available to the examiner for review.  All appropriate tests and studies should be conducted, and any consultations deemed necessary should be accomplished.  After reviewing the record and examining the Veteran, the examiner should indicate whether the Veteran suffers a chronic bilateral hip disorder, and provide a current diagnosis.  If a hip disorder is diagnosed, the examiner should then address the following:

a. Is it at least as likely as not (i.e., probability of 50 percent) that any current bilateral disorder is etiologically related to the Veteran's active military service?  The examiner should specifically comment on the Veteran's assertion of in-service hip pain.

b. If the answer to (a) is no, is it at least as likely as not (i.e., probability of 50 percent) that any current bilateral hip disorder is proximately due (caused by) to the Veteran's service-connected disabilities (degenerative disc disease, lumbar and cervical spines; degenerative joint disease, bilateral knees and shoulders)?

c. If the answer to (b) is no, is it at least as likely as not (i.e., probability of 50 percent) that any current bilateral hip disorder has been aggravated beyond its normal progression by the Veteran's service-connected disabilities?

The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of hip disorder (i.e., a baseline) before the onset of the aggravation.  

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3. Schedule the Veteran for a VA examination to determine the current severity of his service-connected DDD of the cervical spine.  The claims file, including this remand, must be made available to the examiner for review.  All appropriate tests and studies should be conducted, and any consultations deemed necessary should be accomplished.  Following a review of the record and an examination of the Veteran, the examiner should provide a response to all of the following:  

a. The examiner should provide specific findings as to the range of motion of the cervical spine.  Any pain during range of motion testing should be noted, and the examiner should accurately measure and report where any recorded pain begins and ends as well as the functional effect of such pain on the Veteran's range of motion.  The examiner should also note whether there is any objective evidence of weakness, excess fatigability, and/or incoordination associated with the Veteran's cervical spine disability.  The examiner should also state whether there is any abnormality of the spine, including evidence of arthritis or ankylosis.  

b. After considering the Veteran's documented medical history, the examiner should identify all impairments associated with the Veteran's DDD of the cervical spine.  With regard to any neurological disability resulting from the service-connected cervical spine disability, the specific nerve(s) affected should be specified, together with the degree of paralysis caused by service-connected disability.  

c. The examiner should document the number of weeks, if any, during the past 12 months, that the Veteran has had "incapacitating episodes," defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician."  

4. After completing the above, and any other development deemed necessary, readjudicate the veteran's claim based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


